Title: To Thomas Jefferson from William Davies, 11 March 1781
From: Davies, William
To: Jefferson, Thomas


Chesterfield, 11 Mch. 1781. Forwards a number of letters taken from a packet addressed to Steuben; Steuben’s letters have been forwarded by express. Some time ago replied to TJ’s inquiry concerning dressing deer skins that this could be done but has heard nothing further concerning them. A greater quantity of leather and two sets of shoemaker’s tools are needed. The clothier contracted for 400 shirts and agreed to pay for them on delivery, which will be in a fortnight. “He has advanced his own money on several occasions, and has not yet been paid: he has it not in his power to advance this sum without injury to himself.” Urges that $10,000 be spared him on this emergency. “With this supply we shall be able to make the Virginians under General Greene much more comfortable.” Encloses a letter to be forwarded to Col. Darke; it was written by the General’s orders, “is of some consequence and relates to the Assembly and forwarding the new levies.”
